MEMORANDUM DECISION                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),                                   Nov 20 2017, 9:37 am

this Memorandum Decision shall not be                                        CLERK
                                                                         Indiana Supreme Court
regarded as precedent or cited before any                                   Court of Appeals
                                                                              and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Nancy A. McCaslin                                        Curtis T. Hill, Jr.
McCaslin & McCaslin                                      Attorney General of Indiana
Elkhart, Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

M.D.,                                                    November 20, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A03-1706-JV-1399
        v.                                               Appeal from the Elkhart Circuit
                                                         Court
State of Indiana,                                        The Honorable Deborah A.
Appellee-Plaintiff.                                      Domine, Magistrate

                                                         The Honorable Michael A.
                                                         Christofeno, Judge
                                                         Trial Court Cause No.
                                                         20C01-1605-JD-225



Brown, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A03-1706-JV-1399 | November 20, 2017         Page 1 of 10
[1]   M.D. appeals the juvenile court’s order awarding wardship of M.D. to the

      Department of Correction (“DOC”). M.D. raises two issues which we revise

      and restate as:


            I.      Whether the juvenile court had jurisdiction; and

           II.      Whether the juvenile court abused its discretion in awarding
                    wardship of M.D. to the DOC.

      We affirm.


                                      Facts and Procedural History

[2]   On May 23, 2016, the State filed a Formal Delinquency Petition under cause

      number 20C01-1603-JD-225 (“Cause No. 225”) alleging M.D. to be a

      delinquent child in that he had committed acts that if committed by an adult

      would constitute: Count I, burglary as a level 4 felony; Count II, burglary as a

      level 4 felony; Count III, intimidation as a level 6 felony; Count IV, resisting

      law enforcement as a class A misdemeanor; and Count V, resisting law

      enforcement as a class A misdemeanor. On June 29, 2016, the court entered an

      order approving the filing of the delinquency petition and found that M.D. was

      currently at the DOC.


[3]   On December 8, 2016, the court held an initial hearing and stated:


                 This is Cause No. 1601-JD-8, . . . ; [Cause No. 225], . . . . These
                 two cases are set for an initial hearing. I will also point out
                 [M.D.] was sent to DOC under 1510-JD-379. I did not resume
                 jurisdiction in this case. If need be, we can address it. I did not
                 resume jurisdiction because there are two other pending cases,



      Court of Appeals of Indiana | Memorandum Decision 20A03-1706-JV-1399 | November 20, 2017   Page 2 of 10
              and it seems to me for efficiency’s sake that it would better,
              simply, to start fresh and move forward from here.


      Transcript Volume II at 4. The court then reviewed M.D.’s rights with him.

      Under cause number 1601-JD-8 (“Cause No. 8”), M.D. admitted that he went

      into a home without permission in September 2015, took some keys, and

      eventually took a vehicle that was located at that residence. Under Cause No.

      225, M.D. admitted to the allegations in Counts I and II regarding burglary

      relating to acts occurring in March 2016 and in Count IV of resisting law

      enforcement. The court ordered that M.D. be placed and remain in the

      Juvenile Detention Center and scheduled a hearing for December 9, 2016, to

      address the setting of an evidentiary hearing for Counts III and V.


[4]   On December 9, 2016, the court held a hearing, referenced Cause No. 8 and

      Cause No. 225, and stated: “We’ve got to do it within 60 days if he’s out.

      We’ve got to do it within 20 days if he’s in.” Id. at 27. After some discussion,

      the court suggested January 20th, and M.D.’s counsel stated: “I don’t have an

      objection to – to the trial being moved, especially if there – if there is a chance

      he would be out of custody, then I am fine with a January 20th date.” Id. at 29.

      That same day, the court entered a dispositional order placing M.D. on

      probation supervision, releasing him from the Juvenile Detention Center and

      placing him on electronic monitoring, and ordering that he participate in

      individual and family therapy and case management, submit to random drug

      screens, participate in the Victim Offender Reconciliation Program, and enroll

      in an educational program within forty-eight hours.

      Court of Appeals of Indiana | Memorandum Decision 20A03-1706-JV-1399 | November 20, 2017   Page 3 of 10
[5]   On January 23, 2017, Samuel Ludwig, the Approving Supervisor of Elkhart

      County Juvenile Community Corrections, filed a memorandum with the court

      indicating that M.D. had been on electronic monitoring for forty-five days and

      had done well and requesting that he be released from electronic monitoring

      effective January 23, 2017. On January 26, 2017, the court granted the request

      and ordered that M.D. be released from electronic monitoring effective January

      23, 2017.


[6]   On February 22, 2017, the court held a hearing in Cause Nos. 8 and 225. It

      reviewed M.D.’s rights, and M.D. admitted to Counts III and V under Cause

      No. 225. On March 17, 2017, the court ordered him to participate in the

      Victim Offender Reconciliation Program and scheduled a review hearing on

      April 11, 2017.


[7]   On March 27, 2017, the probation officer filed a modification report alleging

      that M.D. failed to report to probation on March 17th and 21st, that M.D.’s

      mother reported that he left her home without her permission, and that Elkhart

      Schools reported that he was not doing his required school work hours. On

      April 11, 2017, the court held a hearing, and on April 18, 2017, it entered an

      order effective April 11, 2017, finding that responsibility for the placement and

      care of M.D. was ordered or continued to be ordered to the probation

      department of Elkhart County. The court also ordered that M.D. be placed on

      electronic monitoring, that he spend thirty hours a week in the classroom, and

      that he attend credit recovery through Keys Counseling. A review hearing was

      scheduled for May 18, 2017.

      Court of Appeals of Indiana | Memorandum Decision 20A03-1706-JV-1399 | November 20, 2017   Page 4 of 10
[8]   On May 10, 2017, the probation officer filed a modification report indicating

      that, since being placed on electronic monitoring again on April 11, 2017, M.D.

      had violated the rules on numerous occasions including testing positive for

      marijuana on April 25, 2017, and being outside without permission on multiple

      dates. The report recommended that he be found in violation of probation and

      be made a ward of the DOC due to his continued violation of electronic

      monitoring and positive drug screen. On May 18, 2017, the court held a

      hearing and stated: “[W]hen kids come in here and ask me to give them a

      chance, my hope – and I think everybody’s hope – is that they’re going to

      succeed. But when all we come in here for is modification and violations, and

      even your mom has expressed concerns, can’t keep giving you a chance.”

      Transcript Volume II at 132-133. The court found that it was in M.D.’s best

      interest to be removed from the home because his behaviors were contrary to

      his interests and those of the community, made him a ward of the DOC, and

      ordered him committed to the Logansport Juvenile Facility.


                                                  Discussion

                                                        I.


[9]   The first issue is whether the juvenile court had jurisdiction. M.D. argues that

      the juvenile court did not have jurisdiction over him to approve the filing of a

      delinquency petition because the hearings were not held within the required

      time periods and because the court had previously awarded jurisdiction to the

      DOC. The State argues in part that M.D. has waived his challenge to the

      juvenile court’s jurisdiction because he failed to raise the issue below and only
      Court of Appeals of Indiana | Memorandum Decision 20A03-1706-JV-1399 | November 20, 2017   Page 5 of 10
       now challenges it on appeal after his placement was modified to the DOC. It

       also contends that, waiver notwithstanding, the juvenile court had jurisdiction.


[10]   In K.S. v. State, the Indiana Supreme Court addressed a juvenile’s argument that

       the juvenile court did not have jurisdiction because the record did not reflect

       that the juvenile court approved the filing of the original delinquency petition.

       849 N.E.2d 538, 542 (Ind. 2006). The Court held that Indiana trial courts

       possess two kinds of “jurisdiction.” Id. at 540. Subject matter jurisdiction is the

       power to hear and determine cases of the general class to which any particular

       proceeding belongs. Id. Personal jurisdiction requires that appropriate process

       be effected over the parties. Id. “Where these two exist, a court’s decision may

       be set aside for legal error only through direct appeal and not through collateral

       attack.” Id. The Court observed that “[a]ttorneys and judges alike frequently

       characterize a claim of procedural error as one of jurisdictional dimension” and

       that “[t]he fact that a trial court may have erred along the course of adjudicating

       a dispute does not mean it lacked jurisdiction.” Id. at 541. The Court held that

       the juvenile’s claim rested on the provisions of the Indiana Code concerning

       how to initiate a juvenile proceeding. Id. at 542. Specifically, the Court

       observed that Ind. Code § 31-37-10-2 provided that after the filing of a petition

       alleging that a child is a delinquent child, the juvenile court shall consider the

       preliminary inquiry and the evidence of probable cause and approve the filing

       of a petition if there is probable cause to believe that the child is a delinquent

       child and it is in the best interests of the child or the public that the petition be

       filed. Id. The Court noted that whether or not the juvenile court’s approval of


       Court of Appeals of Indiana | Memorandum Decision 20A03-1706-JV-1399 | November 20, 2017   Page 6 of 10
       the filing of the petition needed to be explicitly stated in the record is a matter of

       first impression. Id. However, the Court held: “Still, there is no question that

       the juvenile court had subject matter and personal jurisdiction over this case.”

       Id. It observed that a juvenile court indeed has exclusive jurisdiction over a

       proceeding alleging a child to be a delinquent child. Id. (citing Ind. Code § 31-

       30-1-1). It also observed that “[a]s for personal jurisdiction, K.S. was a Marion

       County resident who submitted himself to the authority of the court,” held that

       K.S.’s claim of procedural error was untimely, noted that K.S. did not object

       during the proceedings, and concluded that “K.S.’s collateral attack after being

       committed to the DOC, characterized as jurisdictional, is not.” Id. at 542. In

       light of K.S., we conclude that the juvenile court had jurisdiction and that any

       claim of procedural error is untimely given M.D.’s lack of an objection before

       the juvenile court.


                                                         II.


[11]   The next issue is whether the juvenile court abused its discretion in awarding

       wardship of M.D. to the DOC. Without citation to the record, M.D. asserts

       that his probation was revoked because he was sitting on the porch, which was

       outside the area permitted by his electronic monitor, he was not attending

       school thirty hours per week even though he was progressing with earning

       credits, and he had missed two probation meetings. He argues that his

       violations of probation, while not acceptable, do not rise to the level of

       placement in the DOC and that the placement was not the least restrictive. The

       State points to M.D.’s delinquent behavior, the provision of individualized

       Court of Appeals of Indiana | Memorandum Decision 20A03-1706-JV-1399 | November 20, 2017   Page 7 of 10
       services, and M.D.’s violation of his lenient placement, and it argues that the

       juvenile court did not abuse its discretion.


[12]   The choice of the specific disposition of a juvenile adjudicated a delinquent

       child is a matter within the sound discretion of the juvenile court and will only

       be reversed if there has been an abuse of that discretion. J.S. v. State, 881

       N.E.2d 26, 28 (Ind. Ct. App. 2008). An abuse of discretion occurs when the

       juvenile court’s action is clearly erroneous and against the logic and effect of the

       facts and circumstances before the court or the reasonable, probable, and actual

       inferences that can be drawn therefrom. Id. Hence, the juvenile court is

       accorded wide latitude and great flexibility in its dealings with juveniles. Id.


[13]   Ind. Code § 31-37-18-6 provides:


               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:

                       (1) is:

                                 (A) in the least restrictive (most family like) and
                                 most appropriate setting available; and

                                 (B) close to the parents’ home, consistent with the
                                 best interest and special needs of the child;

                       (2) least interferes with family autonomy;

                       (3) is least disruptive of family life;

                       (4) imposes the least restraint on the freedom of the child
                       and the child’s parent, guardian, or custodian; and


       Court of Appeals of Indiana | Memorandum Decision 20A03-1706-JV-1399 | November 20, 2017   Page 8 of 10
                       (5) provides a reasonable opportunity for participation by
                       the child’s parent, guardian, or custodian.

[14]   “Under the statute, placement in ‘the least restrictive (most family like) and

       most appropriate setting available’ applies only ‘[i]f consistent with the safety of

       the community and the best interest of the child.’” J.D. v. State, 859 N.E.2d

       341, 346 (Ind. 2007) (quoting Ind. Code § 31-37-18-6).


[15]   In its order awarding wardship of M.D. to the DOC, the court observed that the

       following services were provided: “1. Minor placed on Probation Supervision.

       2. Case management. 3. Individual therapy. 4. Family therapy. 5.

       Addictions assessment. 6. Anger Replacement Therapy (ART). 7.

       Commitment to Juvenile Detention Center (JDC). 8. Work Your Way Out

       program (WYWO). 9. Placed on electronic monitor. 10. Drug screens. 11.

       Drug treatment. 12. Victim Offender Reconciliation Program (VORP). 13.

       Education Program. 14. Attend school and give best efforts. 15. Suspended

       commitment to IDOC. 16. Body attachment issued. 17. Previous

       commitment to IDOC. 18. Obtain employment.” Appellant’s Appendix

       Volume II at 93-94.


[16]   In view of M.D.’s prior history of delinquent behavior and his failure to

       adequately respond to prior attempts at rehabilitation, the disposition ordered

       by the juvenile court is consistent with his best interest and the safety of the

       community. We find no abuse of discretion. See id.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1706-JV-1399 | November 20, 2017   Page 9 of 10
                                                   Conclusion

[17]   For the foregoing reasons, we affirm the juvenile court’s order.


[18]   Affirmed.


       Najam, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1706-JV-1399 | November 20, 2017   Page 10 of 10